DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 28, 30 – 43, 46 - 47 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 28, the prior art of record fails to teach or fairly suggest wherein the first preview image is captured using the camera and comprises a first photographed object, and-the first photographed object in the first preview image matches a preset first text string; and outputting, by the terminal device, the first text string and first prompt information based on the first preview image wherein: when the first preview image comprises a third photographed object that does not correspond to the first text string, the first prompt information indicates a redundant photographed object in the first preview image; and when the first text string corresponds to a photographed object that is not comprised in the first preview image, the first prompt information indicates or further indicates a missing photographed object in the first preview image; in combination with other elements of the claim.

Regarding claims 30 - 42, claims 30 – 42 are allowed as being dependent from allowed independent claim 28.

Regarding independent claim 43, the prior art of record fails to teach or fairly suggest  starting, by the terminal device, a camera in response to the first operation; displaying, by the terminal device, a first preview screen comprising a first preview image, wherein the first preview image is captured by the camera and comprises a first photographed object; displaying, by the terminal device, a first identifier of first music on the first preview screen, wherein the first music is determined by the terminal device to match the first photographed object in the first preview image, and the first identifier is text or an icon: and obtaining, by the terminal device, a first photographed image in response to an operation that triggers the first photographing control, wherein the first photographed image is obtained by the terminal device by synthesizing the first music and the first preview image; in combination with other elements of the claim.

Regarding claims 46 - 47, claims 46 - 47 is allowed as being dependent from allowed independent claim 43.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wada (US Patent No. 2009/0089822) teaches image thumbnails and ratio of content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
06/01/2022Primary Examiner, Art Unit 2696